Opinion by
Mr. Chibe Justice Simpson,
*597This was an action by plaintiff against one Alexander to recover the share of crop made by plaintiff on Alexander’s farm, and after the death of Alexander revived against Dean et al., his executors. Before action brought, a settlement had been made by a trial justice (but not the nearest) between plaintiff and Alexander. Plaintiff at first objected to a settlement being made, until told by the trial justice that if it was not fairly made, the plaintiff could have his remedy at law. The settlement was then made by this officer, the plaintiff assenting to all the items, and saying that he did not recollect any others, all disputes being resolved in his favor by Alexander’s direction, and both parties seemed *598satisfied with the result. A balance in favor of Alexander was paid out of plaintiff’s share of the corn, plaintiff carrying off the remainder and receiving pay for his part of the cotton seed. The referee, to'‘whom the' cause was referred, disallowed the settlement, and found in favor of plaintiff. On exceptions to this' report, including exceptions to the admissibility of evidence by plaintiff, Judge Witherspoon overruled the report and gave judgment for defendants. Held, on appeal—
1. That plaintiff’s testimony was not incompetent under section 400 of the code, as he only testified to acts of his own with which he in no way, by his own testimony, attempted to connect the deceased — such connection being made by another witness.
2. That the Circuit judge having found the settlement to have been full, fair, and complete, such finding not being without evidence to support it, or opposed to the weight of the testimony, must be affirmed; and it therefore makes little difference whether the settlement was made by the proper officer, or by a private individual.
Judgment affirmed.